ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Kevin Diaz                                    )      ASBCA No. 60369
                                              )
Under Contract No. 000000-00-0-0000           )

APPEARANCE FOR THE APPELLANT:                        Mr. Kevin Mark Diaz

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Barry J. Plunkett III, Esq.
                                                      Trial Attorney


                                 ORDER OF DISMISSAL

       The government filed a motion to dismiss for lack of jurisdiction on the basis that
appellant did not allege the existence of a contract. Appellant has not filed a brief in
response, but has filed a statement with the Board. It states:

               The plaintiff Kevin Diaz for ASBCA No. 60369 requests the
               case be dismissed based on lack of jurisdiction.

               Please proceed to make the case ready to write with lack of
               jurisdiction cited as the reason for dismissal.

        Inasmuch as appellant does not oppose the government's motion and does not
assert the existence of a contract, we grant the government's motion and dismiss this
appeal for lack of jurisdiction.

      Dated: 29 March 2016

                                                  #!- /-L-1-
                                                  ;fMA~~
                                                             L.

                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)
 I concur                                         I concur



 RICHARD SHACKLEFORD                              PETER D. TING
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60369, Appeal of Kevin Diaz,
rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2